149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Elmer B. HUNTER, Appellant,v.Kenneth S. APFEL, Commissioner of Social Security, Appellee.
No. 97-3416.
United States Court of Appeals, Eighth Circuit.
Submitted May 14, 1998.Filed June 2, 1998.

Appeal from the United States District Court for the Western District of Missouri.
Before BOWMAN, Chief Judge, HEANEY and HANSEN, Circuit Judges.
PER CURIAM.


1
Elmer B. Hunter appeals from the decision of the District Court1 affirming the decision of the Commissioner denying Hunter's claims for supplemental security income benefits based on disability.  Having considered the submissions of the parties and the record, we conclude that the Commission's decision is supported by substantial evidence on the record as a whole and that an opinion would lack precedential value.  We therefore forego discussion and affirm on the basis of the District Court's entirely adequate opinion.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Nanette K. Laughrey, United States District Judge for the Western District of Missouri